Motion GRANTED AND Order filed November 10, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00884-CV
                                   ____________

  IN RE FAIRWAY METHANOL LLC AND CELANESE LTD., Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-19034

                                     ORDER

      On November 7, 2016, relators Fairway Methanol LLC and Celanese Ltd.,
filed a petition for writ of mandamus in this court. Relator asks this court to order
the Honorable Brent Gamble, Judge of the 270th District Court, in Harris County,
Texas, to set aside his Order on Plaintiffs’ Motion to Compel signed on October 12,
2016 entered in trial court number 2015-19034, styled Salazar v. Fairway Methanol

                                         1
LLC, et. al., that requires relators to: (1) remove any and all attorney-client privilege
and work-product privilege objections to Plaintiffs’ Request for “Any and all
incident, accident and/or investigation reports made or filed by you regarding the
Occurrence made the basis of this lawsuit, “any and all statements related to this
Occurrence” and “all documents related to any interviews conducted by you”, and
(2) produce documents responsive to this request no later than ten days after the
signing of this Order.

      On November 7, 2016, relators also filed a motion for temporary order that
asks our court to stay the Order pending a decision on the petition for writ of
mandamus. See Tex. R. App. P. 52.8(b), 52.10.

      It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ motion and
issue the following order:

      We ORDER the part of the Order that requires relators to produce documents
responsive to Plaintiffs’ request for “Any and all incident, accident and/or
investigation reports made or filed by you regarding the Occurrence made the basis
of this lawsuit, “any and all statements related to this Occurrence” and “all
documents related to any interviews conducted by you” STAYED until a final
decision by this court on relators’ petition for writ of mandamus, or until further
order of this court.

      We request relators to file the documents provided to the trial court for in
camera review under seal with our court on or before November 28, 2016.




                                           2
      In addition, the court requests Jose Armando Salazar and Rose Salazar, the
real parties-in-interest, to file a response to the petition for writ of mandamus on or
before November 28, 2016. See Tex. R. App. P. 52.4.

                                              PER CURIAM


Panel consists of Justices Christopher, Jamison, and Donovan.




                                          3